DETAILED ACTION
Claims 1 through 20 originally filed 29 April 2019. By amendment received 18 June 2019; claims 12 through 20 are amended. By election received 18 June 2020; Invention I1 is elected for examination and claims 11 through 20 are withdrawn from consideration. By amendment received 9 December 2020; claims 1, 5, 10, and 11 are amended and claims 3, 4, and 6 through 9 are cancelled. Claims 1, 2, 5, and 10 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments have been fully considered; they are not persuasive.

It is argued that the requirement "wherein each of the electrical conductors includes a conductive trace extending along a respective standoff" is not taught by the cited prior art. It is the examiner's position that this feature is taught in Figure 2A of Lin in which layer 230 corresponds to the claimed standoff and extends along layer 245 which corresponds to the claimed conductive trace. As such, this argument is not persuasive.

It is requested that the withdrawn claims be rejoined in light of the allowed claims. For the reasons noted above, the examiner does not agree claim 1 is in condition for allowance yet. However, in the event that claim 1 is deemed allowable, claim 11 will be evaluated to determine if the similar reasons for allowance would apply to that claim as well and claim 11 will be rejoined 

As such, all claims are addressed as follows:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, this claim requires second, third, and fourth portions. When using ordinal designations, it is necessary to start with an initial ordinal designation such as "first" and introduce further elements in numerical order from that point. Failure to adhere to such an ordering creates the implication of additional elements without strictly indicating the presence thereof. Due to this implication, it is unclear whether or not the claim actually requires the presence of the implied features. As such, this claim is deemed indefinite for failing to particularly point out and 
It is noted that the claimed "respective conductive trace" which appears to correspond to the previously claimed "first portion". One acceptable manner of overcoming this rejection is to re-implement the term "first portion". Another manner of overcoming this rejection would be to re-index the second, third, and fourth portions to instead by first, second, and third portions. Other solutions may be available so long as there are on skipped numbers in ordinal designations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, and 10 rejected under 35 U.S.C. 103 as being unpatentable over Dudoff et al. (Dudoff, US Pub. 2003/0006416) in view of Lin et al. (Lin, US Pub. 2013/0134581).

Regarding claim 1, Dudoff discloses, "A substrate having opposing first and second sides" (p. [0143] and Fig. 19, pt. 1910).  "A first interposer having opposing first and second sides" (p. [0143] and Fig. 19, pt. 1902).  "A plurality of top-emitting vertical-cavity surface-emitting lasers (VCSELs)" (p. [0143], [0150], [0151], and Fig. 19, 1906, where it is understood that lasers 1906 

Regarding claim 2, Dudoff discloses, "Wherein the electrical contacts of each top-emitting VCSEL include an anode contact and a cathode contact disposed on a top side of the top-emitting VCSEL" (p. [0143] and Fig. 19, pts. 1906 and 1908, where the lasers of Dudoff are necessarily driven by an anode and a cathode and these are both shown to be on the top of individual chips).  "[The anode and cathode contacts arranged] such that respective electrical paths extend from the substrate to the top-side of the top-emitting VCSEL" (p. [0143] and Fig. 19, pts. 1904, 1906, 1908, 1910, and 1912).  

Regarding claim 5, Dudoff does not disclose, "Wherein each of the electrical conductors further comprises a metal pillar electrically coupled to the respective conductive trace."  "[The metal pillar] extending from the respective standoff to the substrate."  "[The first and second portions arranged] such that each of the electrical conductors forms a respective electrical path between a respective electrical contact and the substrate."  Lin discloses, "Wherein each of the 

Regarding claim 10, Dudoff discloses, "Wherein each of the electrical conductors electrically couples respective first pads to the second side of the second interposer" (p. [0143] and Fig. 19, pts. 1904, 1906, 1908, and 1912, where standoffs 1912 are understood to provide electrical connection to the laser chips from the electronic chip necessary for driving the laser chips).  "Each of the first pads electrically coupled to one of the electrical contacts of a respective top-emitting VCSEL" (p. [0143] and Fig. 19, pts. 1906 and 1912).  Dudoff does not disclose, "Wherein the substrate is a second interposer."  "Each of the electrical conductors comprises: second, third, and fourth portions."  "Wherein the second portion comprises a first metal pillar electrically coupled to the respective conductive trace and extending from the respective standoff towards the second interposer."  "Wherein the third portion comprises a second metal pillar extending from a second pad disposed on the first side of the second interposer towards the first interposer."  "The first and .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242.  The examiner can normally be reached on Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/S.P.H/Examiner, Art Unit 2828                                                                                                                                                                                                        /TOD T VAN ROY/Primary Examiner, Art Unit 2828